954 A.2d 1155 (2008)
196 N.J. 363
In the Matter of Charles Brian DALY, a/k/a C. Brian Daly an Attorney at Law.
D-214 September Term 2007
Supreme Court of New Jersey.
August 27, 2008.

ORDER
This matter having been duly presented to the Court, it is ORDERED that CHARLES B. DALY, a/k/a C. BRIAN DALY, formerly of UNION, who was admitted to the bar of this State in 1971, and who was suspended from the practice of law for a period of eighteen months effective February 23, 2005, by Order of this Court dated May 28, 2008, be restored to the practice of law, effective immediately.